Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the remarks submitted 2/5/2021.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gratzel et al. (WO99/59218 A1).
As to claim 1, 2, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 2) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiyMn2O4) and that is disposed to contact the electrolyte; and 
2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).

As to claim 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 12) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiyMn2O4) and that is disposed to contact the electrolyte; and 
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of a photo-rechargeable is not given patentable weight.


As to claim 3 and 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively).
As to claims 4, 5, 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1).
As to claims 6 -8 and 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).
As to claim 9 and 19, Gratzel discloses the lithium-containing metal oxide is a compound selected from LiCoO2, LiNiO2 (Page 6, lines 5)
As to claim 10 and 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gratzel et al. (WO99/59218 A1) in view of Sauvage et al. (US 2018/0175463 A1).
As to claim 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising: 
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 12) current collectors-page 8 line 22); 
an electrolyte filled between the pair of substrates (Page 9, line 23); and 

one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiyMn2O4) and that is disposed to contact the electrolyte; and 
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of a photo-rechargeable is not given patentable weight.
While Gratzel does not explicitly state the battery is photo rechargeable, the materials used by Gratzel for the anode and the cathode and the substrates are the same as those of the applicant therefore it is capable of being photo recharged.  
Alternatively, Savage et al. discloses a transparent photo rechargeable electrochemical cell device functions under the effect of light waves originating from any type of source, i.e. either from a natural source (the Sun) or from an artificial source (lights). In addition, it is capable of recharging under the effect of light waves in a few minutes whatever its discharge level, of occasionally recharging in the dark when it has been exposed for a certain time to a source of light waves, and it has a very good electrochemical performance level, especially by virtue of its sufficiently rapid photo 

As to claim 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively).

As to claims 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1).

As to claims 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).


As to claim 19, Gratzel discloses the lithium-containing metal oxide is a compound selected from LiCoO2, LiNiO2 (Page 6, lines 5)

As to claim 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).

Response to Arguments
Applicant’s arguments, see page 3, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1 -20 under 35 USC 102 have been fully considered and are persuasive.  Applicant’s remarks that the two compartments are separated are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found out Gratzel.
This office action is non-final.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Maria Laios/Primary Examiner, Art Unit 1727